Citation Nr: 0408687	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from October 1971 to 
September 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied reopening the veteran's claim of 
service connection for PTSD.  

The veteran's claim was remanded by the Board in September 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In August 1997, the RO denied service connection for 
PTSD; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the August 1997 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.








CONCLUSIONS OF LAW

1.  The RO's August 1997 decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records show that the veteran served from 
October 1971 to September 1973 in the Marines.  On the 
veteran's record of service form, it is noted that on January 
31, 1972, the veteran was assigned to Battery E, 2nd 
Battalion, 12th Marine, Det. 2/12, 3rd Marine Division.  On 
March 7, 1972, the veteran's unit was redesignated as Battery 
E, 2nd Battalion, 12 Marines.  On April 12, 1972, the 
veteran's unit was redesignated as Battery E, 2nd Battalion, 
9th Marines.  On May 2, 1972, the veteran was assigned to the 
2nd Battalion, 9th March, Det E2/12, 3rd Marine Division.  On 
July 29, 1972, the veteran was assigned to Battery E, 2/9, 
Det 2/12, 3rd Marine Division, FMF because of emergency 
leave.  

The veteran's combat history records that from May 23, 1972, 
to June 10, 1972, the veteran participated in ready operation 
W/CTG 79.9 within the contiguous waters of Vietnam.  On May 
24, 1972, the veteran participated in support of operation 
Song Than in Vietnam.  

In an April 1997 statement, the veteran contended that he had 
guard duty in boot camp, and 90 % of his job was guard duty 
and being a motor vehicle operator and truck driver.  He 
wrote that he was a guard at the Armory and Fuel Storage 
Tank.  He wrote that he had guard duty on ship of the tanks, 
trucks, and all motor vehicles.  

The veteran was diagnosed with PTSD at July 1997 VA 
examination.
 
The veteran's claim of service connection for PTSD was denied 
in August 1997.  It was determined that there was not 
evidence to verify the veteran's claimed stressor.  

The veteran submitted a statement dated January 2002.  He 
wrote that he spent about a year in Vietnam in 1971 and 1972, 
while with the 3rd Marine Division.  He wrote that he was at 
different base camps, but could not remember the names.  He 
wrote that while his MOS was that of truck driver, he was 
basically a foot soldier the entire time, and spent a lot of 
time in the field.  He wrote that incoming mortar rounds were 
daily, and at times they would get mortared multiple times 
throughout the day, both while in the camp or in the field.  
He indicated that there were a lot of men wounded, and 
incoming sniper fire was frequent.  He wrote that following 
offensive moves, they would check the enemy territory, and 
would sometimes find dead VC.  

He wrote that he personally put bodies in body bags, and 
sometimes carried them back to camp.  He wrote that he had 
witnessed soldiers losing their limbs from stepping on land 
mines.  He wrote that one of his buddies "New York" was 
killed when they were out on patrol, and that he died in his 
arms.  He wrote that another guy "Mississippi" was hit by 
incoming sniper fire, severely injuring his right hip and 
leg, while they were on perimeter guard duty.  He indicated 
that it was customary to nickname guys from the state they 
were from.  He also wrote that he spent time with the 105th 
Gun Battery Unit, and it was not unusual to help out when 
needed.  He wrote that he helped carry ammo, load ammo, and 
even fire when they were short-handed.  He indicated that 
once when he was walking away from a truck after they had 
returned to base camp, a Vietnamese threw a grenade into the 
cab of the truck, and it sounded like a bomb.  

The statement of the case was issued in January 2002.  

In a November 2002 statement, the veteran's attorney wrote 
that the veteran was assigned to a combat unit, Battery E, 
2nd Battalion, 12th Marines, 3rd Marine Division in Vietnam, 
and participated in Operation Song Than.  He wrote that this 
was an operation in which two Marine battalions performed an 
amphibious operation at My Thuy seashore confronting the 18th 
regiment of the NVA 325th Division.  The attorney enclosed 
two articles to document the details of this operation, and 
argued that this was relevant because it mentioned the 
amphibious landing which the veteran mentioned in his 
treatment at the Battle Creek VA Medical Center.  He wrote 
that it was also clear that the veteran's unit was a combat 
unit that was under fire in Vietnam, and that his account of 
the stressors should be taken as true.  

In December 2002, the veteran submitted a number of articles 
from the internet regarding Vietnam.  

The RO sent the veteran a stressor letter in January 2003 in 
which it asked him to provide more information about incident 
in which he was guarding a ship which was unloading cargo 
during a battle; an incident in which he was guarding a ship 
which was firebombed and/or received sniper fire; and an 
incident in which he was guarding fuel tanks during a riot, 
as well as any other stressful situations.


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, was 
received in June 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated August 1997, the RO denied service 
connection for PTSD.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2002).  

It is determined that since the August 1997 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted a 
statement in January 2002 in which he described a number of 
stressors, and his attorney submitted a statement and 
internet articles in November 2002 documenting the activities 
of Battery E in the 2nd Battalion during "Operation Song Than 
6/72".  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to the 
specific reason that the veteran's claim was denied in August 
1997 (lack of a verified stressor), the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and it is 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  





ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the veteran's claim is 
reopened.  


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for PTSD was reopened on the basis that 
new and material evidence had been submitted.  The next step 
is to address the question of whether service connection is 
warranted.  

It is noted that a development letter was mailed to the 
veteran in January 2003, and that his claim was remanded in 
September 2003.  In response to such actions, additional 
evidence (VA treatment records, and a statement from the 
veteran's attorney in November 2002 in which he enclosed 
internet articles regarding the veteran's claimed stressors 
as well as a January 2002 statement from the veteran) was 
submitted.  However, inasmuch as no supplemental statement of 
the case was prepared regarding such evidence, the veteran's 
claim must be remanded for preparation of such document.  
38 C.F.R. § 19.31 (2003).  
 
The Court has articulated the analysis to be undertaken in 
adjudicating claims involving PTSD.  For service connection 
to be awarded for PTSD, three elements must be present:  (1) 
medical evidence diagnosing the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a causal link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Cohen decision 
summarized the adjudicatory process as follows:  
"adjudicators may reject a claim only upon finding a 
preponderance of the evidence against a PTSD diagnosis, 
against the occurrence of in- service stressor(s), or against 
the connection of the present condition to the in-service 
stressor(s)."  

As to the second element of a PTSD claim, it should be noted 
that where it is determined that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors is accepted as conclusive as to their 
actual existence absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f); West v. Brown, 
7 Vet. App. 70, 76 (1994).   

The veteran has provided information regarding specific 
stressors.  These stressors should be verified with the 
Commandant of the Marine Corps (Commandant), Headquarters, 
United States Marine Corps, Code MMRB, Quantico, Virginia 
22134-0001.

Initially, however, the RO should ask the veteran for more 
specific information about the stressors he described in his 
statements.  In particular, the veteran should be asked to 
provide more information about the following alleged 
stressors: the incoming mortar rounds; incoming sniper fire; 
his buddy "New York" being killed while they were on 
patrol; his buddy "Mississippi" being hit by sniper fire; 
having someone throw a grenade in the truck he had just left; 
participating in Operation Song Than 6/72 in May 1972; 
participating in "ready operation W/CTG 79.9" in May/June 
1972; an incident in which the veteran was guarding a ship 
which was unloading cargo during a battle; an incident in 
which the veteran was guarding a ship which was firebombed 
and/or received sniper fire; and an incident in which the 
veteran guarded fuel tanks during a riot.    

After the veteran has been provided with an opportunity to 
respond with more information about his stressors, the RO 
should then forward to the Commandant as much specific 
information as possible about the veteran's identified 
stressors.  The Commandant should provide all relevant 
documents for the time periods in question.

Although there are some service personnel records on file, it 
is not clear if these are all of the service personnel 
records.  Accordingly, the RO should request all of the 
veteran's complete service personnel records from the 
National Personnel Records Center (NPRC), to include his 
Official Military Performance File (OMPF).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran's complete 
service personnel records from the National 
Personnel Records Center (NPRC), to include his 
Official Military Performance File (OMPF).  

2.  The RO should also take appropriate steps to 
contact the veteran in order to afford him another 
opportunity to provide additional information 
regarding the claimed stressors to which he was 
exposed during his period of service.  He should 
include specific details of the claimed stressful 
events during service, to include dates, places, 
detailed descriptions of the events, his service 
units, duty assignments and the names and other 
identifying information concerning any individuals 
involved in the events.  He should be asked to 
provide specific information about the following 
alleged stressors in particular: the incoming 
mortar rounds; incoming sniper fire; his buddy 
"New York" being killed while they were on 
patrol; his buddy "Mississippi" being hit by 
sniper fire; having someone throw a grenade in the 
truck he had just left; participating in Operation 
Song Than 6/72 in May 1972; participating in 
"ready operation W/CTG 79.9" in May/June 1972; an 
incident in which the veteran was guarding a ship 
which was unloading cargo during a battle; an 
incident in which the veteran was guarding a ship 
which was firebombed and/or received sniper fire; 
and an incident in which the veteran guarded fuel 
tanks during a riot.    

3.  Then, the RO should review the claims folder 
thoroughly and prepare a summary of the veteran's 
alleged stressors based on any new information 
provided.  This summary, together with a copy of 
the veteran's DD Form 214, and all associated 
documents, should be sent to the Commandant of the 
Marine Corps (Commandant), Headquarters, United 
States Marine Corps, Code MMRB, Quantico, Virginia 
22134-0001.  The Commandant should be requested to 
provide any information that might corroborate the 
veteran's alleged stressors.  The summary prepared 
by the RO and all responses from the Commandant 
should be associated with the claims folder.  This 
development must be undertaken even if the veteran 
fails to provide any additional information.

4.  If any stressors are verified as a result of 
the requested development, the veteran should be 
scheduled for a VA psychiatric examination.  The 
examiner should be asked to review the entire 
record in conjunction with the examination.  The 
report of the examination should include a list of 
diagnoses of all psychiatric disorders the veteran 
has, along with a medical opinion as to the 
etiology of each diagnosed disorder.  If a 
diagnosis of PTSD is reported, the examiner should 
identify the stressor or stressors on which the 
diagnosis is based.  

5.  After the development requested above has been 
completed, the veteran's claims folder should be 
reviewed to ensure that all the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be taken.  

6.  Thereafter, the claim for service connection 
should be re-adjudicated.  In the event that the 
claim is not resolved to the satisfaction of the 
appellant, he should be provided a supplemental 
statement of the case which includes a summary of 
additional evidence submitted (in particular VA 
treatment records, and a statement from the 
veteran's attorney in November 2002 in which he 
enclosed internet articles regarding the veteran's 
claimed stressors as well as a January 2002 
statement from the veteran), any additional 
applicable laws and regulations, and the reasons 
for the decision.  After the veteran and his 
representative have been given the applicable time 
to submit additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



